SCHWAB, C. J.,
specially concurring.
Under my view of the law, the majority contradicts itself. First, the majority accepts the medical evidence that claimant’s 1973 back injury has produced some degree of disability:
"Through all of that [apparently referring to 1974-76] he continued to suffer some pain and limitation of *397activity related to his back injury * * 38 Or App at 393.
"* * * it is clear that when claimant was declared medically stationary * * * he was suffering an accident-related mild disability * * 38 Or App at 394.
"* * * [claimant] has never recovered from the injury to his low back * * 38 Or App at-.
But then the majority says there is "not a scintilla” of evidence relating to claimant’s loss of earning capacity. 38 Or App at 396.
This is inconsistent for the simple reason that medical evidence about extent of physical impairment is some evidence — and most frequently the most significant evidence — of loss of earning capacity. To illustrate, suppose a healthy 18-year old who has not previously worked is sent to jail. Suppose, as is the case before us, officials assigned him to do some strenuous physical task; suppose he injured his back; suppose credible medical evidence established that, because of the injury, he will never again be able to bend, stoop, lift or stand for long periods. I would have no difficulty finding a loss of earning capacity on such a record. But the majority apparently would deny the teenager any permanent-disability compensation, presumably insisting that there has to be evidence of pre-injury and post-injury earnings. I think the majority is confusing earnings with earning capacity. Actual earnings may be some evidence of earning capacity, but I do not think such evidence is essential or even necessarily controlling.
As I read Surratt v. Gunderson Bros., 259 Or 65, 485 P2d 410 (1971), it is consistent with my understanding, and inconsistent with the majority’s analysis.
I join in holding that claimant has failed to prove any permanent disability resulting from his 1973 injury on the ground that, unlike the majority, I do not find claimant’s medical evidence persuasive.
Lee, J., joins in this specially concurring opinion.